Case 3:19-cv-00423-JAG Document 1 Filed 06/06/19 Page 1 of 7 PageID# 13




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                             (RICHMOND, VIRGINIA)

RICARDO JESUS LAZO MARTINEZ                           *
8757 Georgia Avenue, Suite 400                        *
Silver Spring, Maryland 20910                         *
                                                      *
On Beha(f ofHimselfand                                *
Others Similarly Situated                            *
                                                     *
        PLAINTIFF,                                   *
                                                     *
               v.                                    * Case No.: 3:19-cv-00423-JAG
                                                     *
EAST COAST INTERIORS, INC.                            *
11000 Trade Road                                      *
North Chesterfield, Virginia 23236                   *
                                                     *
SERVE: Bryan K Streeter, Esq.                        *
6958 Forest Hill A venue                              *
Richmond, Virginia 23225                  *
                                          *
And                                       *
                                          *
RANDY EASUCK                              *
11000 Trade Road                          *
North Chesterfield, Virginia 23236        *
                                          *
       DEFENDANTS.                        *
************************************************************************
                       COLLECTIVE ACTION COMPLAINT

       Plaintiff Ricardo Jesus Lazo Martinez (''Plaintiff'), by and through undersigned

counsel, on behalf of himself and all others similarly situated, hereby submits his

Collective Action Complaint against Defendant East Coast Interiors, Inc. ("ECI") and

Randy Easlick ("Easlick") (together, ''Defendants") to recover unpaid wages and

statutory damages and other herein identified relief under the Fair Labor Standards Act

("FLSA"), and for cause, states as follows.
 Case 3:19-cv-00423-JAG Document 1 Filed 06/06/19 Page 2 of 7 PageID# 14




                               PARTIES AND JURISDICTION

         1.       Plaintiff is an adult resident of Manassas, Virginia.

         2.       By acting as the named plaintiff in this action, Plaintiff hereby affirms his

consent to participate as a plaintiff in a collective action under the FLSA and for all other

relief sought herein.

        3.        ECI is a corporation formed under the laws of Commonwealth of Virginia

with its principal place of business in North Chesterfield, Virginia.

        4.        For the time period of at least June 2016 through the present ("the relevant

time period"), ECI has offered construction, drywall , framing, and related services to

clients in Virginia, Maryland, and a variety of other states and jurisdictions.

        5.        For the relevant time period, ECI has operated substantially and

continuously in the Commonwealth of Virginia, the State of Maryland, and a variety of

other states and jurisdictions.

        6.        For the relevant time period, Plaintiff and other similarly situated

individuals have performed construction, drywall, framing, and related services for the

benefit of ECI's customers in the Commonwealth of Virginia, the State of Maryland, and

a variety of other states and jurisdictions.

        7.        For the relevant time period, Plaintiff and other similarly situated

individuals performed employment work duties primarily for ECI's benefit in the

Commonwealth of Virginia, the State of Maryland, and a variety of other states and

jurisdictions.

        8.        At all times relevant, Easlick was the primary owner and the controlling

officer of ECI.




                                                2
 Case 3:19-cv-00423-JAG Document 1 Filed 06/06/19 Page 3 of 7 PageID# 15




        9.     At all times relevant, Easlick was the individual in charge of the day-to-

day operations of ECI.

        I 0.   At all times relevant, Easlick was the most senior supervisor and manager

for Plaintiff and other similarly situated individuals.

        11.    At all times relevant, Easlick individually set, controlled, and dictated

work schedules and work duties for Plaintiff and other similarly situated individuals.

        12.    At all times relevant, Easlick individually set and determined the rate and

method of pay for Plaintiff and other similarly situated individuals.

       13.     At all times relevant, Easlick was in charge of keeping and maintaining

employment records for Plaintiff and other similarly situated individuals.

       14.     At all times relevant, both Defendants were the "employers" or "joint

employers" for Plaintiff and other similarly situated individuals purposes of the FLSA.

       15.     At all times relevant, Defendants were engaged in commerce or in the

production of goods for commerce within the meaning of§ 3(s)(l) of the FLSA (29

U.S.C. § 203(s)(l)).

       16.     At all times relevant, Defendants hand annual gross sales exceeding

$500,000.00 and otherwise qualified as an "enterprise" within the meaning of§ 3(r) of

the FLSA (29 U.S.C. § 203(r)).

       17.     At all times relevant, Plaintiff and all other individuals employed by

Defendants were employees who were engaged in commerce or the production of goods

for commerce as required by 29 U.S.C. §§ 206-207.




                                             3
Case 3:19-cv-00423-JAG Document 1 Filed 06/06/19 Page 4 of 7 PageID# 16




         18.     This Court has subject matter jurisdiction over this matter because

Plaintiff brings claims against Defendants under the FLSA, a Federal labor and

employment law presenting a Federal question for this Court.

        19.      In consideration of the foregoing venue are proper in this Court.

                                           FACTS

        20.      For the time period of about May 2016 through about April 2019, Plaintiff

was employed by Defendants to perform construction, drywall, framing, and related

duties for Defendants' customers in the Commonwealth of Virginia, the State of

Maryland, and variety of other states and jurisdictions.

        21.      While in Defendants' employ, Plaintiff's hours worked per week varied

from week to week depending on season, weather, and the daily or weekly work assigned

by Defendants.

        22.      In many weeks while in Defendants' employ, Plaintiff worked more than

forty (40) hours per week.

        23.     In many weeks while in Defendants' employ, Plaintiff worked more than

fifty (50) hours per week.

        24.    In some particularly busy weeks while in Defendants' employ, Plaintiff

worked more than sixty (60) hours per week.

        25.    On information and belief, Defendants have, in their sole possession,

records of all hours that Plaintiff worked each week while in Defendants' employ.

       26.     At all times during Plaintiff's employment, Defendants had knowledge of

all hours that Plaintiff worked.




                                              4
 Case 3:19-cv-00423-JAG Document 1 Filed 06/06/19 Page 5 of 7 PageID# 17



         27.     While in Defendants' employ, Defendants paid Plaintiff as an hourly

 employee at the most recent hourly rate of $20.00 per hour.

        28.     At all times while in Defendants' employ, Defendants paid Plaintiff at his

regular hourly rate for all hours Plaintiff worked each week including overtime worked

each week in excess of forty (40) hours.

        29.     Defendants never paid Plaintiff at the rate of one-and-one half (1 ½) times

Plaintiffs regular rate of pay for overtime worked in excess of forty ( 40) hours per week.

        30.     On information and belief, at all times during Plaintiffs employ,

Defendants had actual knowledge of the Federal time-and-one-half overtime pay

requirement.

        31.     On information and belief, at all times during Plaintiffs employ,

Defendants had actual knowledge that Plaintiff was not exempt from the Federal time-

and-one-half overtime pay requirement.

        32.     On information and belief, at all times during Plaintiffs employ,

Defendants had actual knowledge that the rate and method by which Defendants paid

Plaintiff for overtime worked in excess of forty (40) hours per week violated the Federal

time-and-one-half overtime pay requirement.

                       COLLECTIVE ACTION ALLEGATIONS

        33.     During the relevant time period, approximately twenty-five (25) to fifty

(50) other similarly situated individuals are currently or have been employed by

Defendants performing construction, drywall, framing, and related duties for Defendants'

customers in the Commonwealth of Virginia, the State of Maryland, and a variety of

other states and jurisdictions.




                                             5
Case 3:19-cv-00423-JAG Document 1 Filed 06/06/19 Page 6 of 7 PageID# 18



        34.      The duties, responsibilities, and activities of these other similarly situated

 individuals were and/or are essentially the same as the duties, responsibilities, and

activities that Plaintiff performed for the benefit of Defendants and their customers.

        35.     The other similarly situated individuals were paid by Defendants on an

hourly basis.

        36.     The hours worked by the other similarly situated individuals varied from

workweek to workweek.

        37.     During the relevant time period, the other similarly situated individuals

often worked more than forty (40) hours in many workweeks.

        38.     During the relevant time period, Defendants paid the other similarly

situated individuals at their regular hourly rate for all hours worked each week including

overtime worked in excess of forty (40) hours per week.

        39.     At no time did Defendants pay the other similarly situated individuals at

the rate of one and one-half times their regular rate of pay for overtime worked in excess

of forty (40) hours per week.

        40.     Because the other similarly situated individuals and Plaintiff were paid

"straight time" for overtime hours worked in excess of forty (40) hours each week,

Plaintiff and other similarly situated individuals are owed unpaid "half time" overtime

compensation, plus liquidated damages, plus attorneys' fees and costs.

                                  CAUSE OF ACTION
                     Violation of Federal Fair Labor Standards Act
                                       (Overtime)

       41.      Plaintiff re-alleges and re-asserts each allegation set forth above, as if each

were set forth herein.




                                               6
Case 3:19-cv-00423-JAG Document 1 Filed 06/06/19 Page 7 of 7 PageID# 19



       42.     As set forth above, while in Defendant' s employ, Plaintiff regularly

worked overtime in excess of forty (40) hours per week.

       4 3.    As set forth above, Defendants paid Plaintiff "straight time" at Plaintiffs

regular hourly rate for all hours Plaintiff worked each week and failed to compensate

Plaintiff fully and properly and as required by the FLSA for overtime worked in excess of

forty (40) hours per week.

       44.     Defendants' actions of violating the FLSA overtime compensation

requirements were not the product of objective good faith or otherwise objectively

reasonable.

       45.     Defendants' failure and refusal to pay Plaintiff overtime wages as required

by the FLSA was willful and intentional.

       WHEREFORE, Defendants are liable, jointly and severally, to Plaintiff (and all

others that join or otherwise "opt-in" to this action) for all unpaid overtime wages in such

an amount as is proven at trial, plus an equal amount in liquidated damages, interest (both

pre- and post- judgment), reasonable attorney's fees, the costs of this action, and any

other and further relief this Court deems appropriate.

                                                      Respectfully submitted,




                                                      Gregg C. reenberg, Bar No. 7 610
                                                      Zipin, Amster & Greenberg, L C
                                                      8757 Georgia Avenue, Suite 400
                                                      Silver Spring, Maryland 20910
                                                      Phone: 301-587-9373
                                                      Fax: 301-587-9397
                                                      Email: ggreenberg@zagfirm.com

                                                      Counsel for Plaintiff



                                             7
